Citation Nr: 1824595	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-318 11A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post right ankle fracture with scarring and arthritis.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, including as secondary to a right ankle fracture with scarring and arthritis.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to December 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009 and March 2014 rating decisions by the Atlanta Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  The October 2009 rating decision denied an increase in the Veteran's service connected right ankle disability and the March 2014 rating decision denied service connection for the Veteran's claim for depression.

Although the Veteran claimed entitlement to service connection for depression, the Board has broadened the claim to any acquired psychiatric disorder that may be reasonably encompassed by other information of the record, specifically in consideration of the evidence submitted in September 2014, so as not to improperly limit the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of status post right ankle fracture with scarring and arthritis is addressed in the REMAND portion of the decision below and is addressed REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt, the Veteran's acquired psychiatric disorder, diagnosed as a mood disorder, is related to his service-connected right ankle disability and other service-connected degenerative arthritis disabilities.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder diagnosed as a mood disorder, as secondary to the Veteran's service connected status post right ankle fracture with scarring and arthritis, have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017). 

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

In August 2014, a VA medical record indicated the Veteran presented with mild depression due to his worsening back pain and difficulties keeping his personal business running.  The primary care provider's impression was that the Veteran had situational depression due to physical limitations and fear of continuing employment.  He was referred to mental health.  

In September 2014, in conjunction with his Appeal to the Board of Veterans' Appeals, Form 9, the Veteran submitted a private medical opinion from a psychologist which indicated he had been diagnosed with a mood disorder as secondary to a general medical condition.  In a detailed letter supporting the diagnosis and her conclusion, the private provider opined that the Veteran's mood disorder was caused and aggravated by his service connected ankle disorder and other service-connected degenerative arthritis conditions.  

Although the Board is not required to accept medical authority supporting a claim, VA must provide reasons for rejecting that evidence and, more importantly, must provide a medical basis other than its own unsubstantiated conclusions in support of a determination.  Jones v. Principi, 16 Vet. App. 219, 225 (2002).  In this case, the private the medical evidence is sufficient to decide the Veteran's claim as the private opinion was provided by a psychologist based on an account of the Veteran's medical history and other pertinent evidence, and a thorough rationale for the conclusion.  See 38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). The Board finds that the medical opinion is competent and credible.  Further, there is no evidence to the contrary and the U.S. Court of Appeals for Veterans Claims has cautioned VA against seeking a medical opinion where favorable evidence in the record is unrefuted.  See Mariano v. Principi, 17 Vet. App. 305, 312  (2003).

As such, and resolving all reasonable doubt in favor of the Veteran, service connection for a mood disorder, as secondary to the Veteran's service connected status post right ankle fracture with scarring and arthritis is warranted.


ORDER

Entitlement to an acquired psychiatric disorder, diagnosed as mood disorder as secondary to the Veteran's service connected right ankle disability, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

In the statements in support of his claim, the Veteran indicated that his service connected status post right ankle fracture with scarring and arthritis has increased in severity.  The Veteran last underwent a VA examination for the purpose of evaluating his status post right ankle fracture with scarring and arthritis in March 2014, over 3 years ago.  Therefore, a more contemporaneous examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the record any outstanding pertinent VA medical records.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and severity of his status post right ankle fracture with scarring and arthritis.  The VA examiner should review the claims file and should note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  

The examiner should conduct range of motion testing of the ankles (expressed in degrees), to include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain the basis for this decision.

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the right ankle due to pain or other symptoms during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion. 

The examiner should state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his ankle symptoms and/or after repeated use over time. 

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.

3.  After ensuring compliance with the development requested above, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


